IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-79,656-01 & -02


EX PARTE ROBERT JASON LOGAN, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. CR25976-A & CR28367-B IN THE 75TH DISTRICT COURT
FROM LIBERTY COUNTY 


Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary
of a habitation and murder and sentenced to imprisonment for twenty and thirty years, respectively. 
He did not appeal his convictions. 
	On April 29, 2013, the trial court signed timely orders designating issues.  These applications
were forwarded to this Court prematurely.  We remand these applications to the 75th District Court
of Liberty County to allow the trial judge to complete an evidentiary investigation and enter findings
of fact and conclusions of law.

2
	These applications will be held in abeyance until the trial court has resolved the fact issues. 
The issues shall be resolved within 90 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 120 days of the date of this order.  Any extensions of time shall
be obtained from this Court. 

Filed:  June 26, 2013
Do not publish